ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-358, concluding that ROBERT M. READ of WESTFIELD, who was admitted to the bar of this State in 1952, should be reprimanded for violating RPC 1.5(a)(unreasonable fee), RPC 1.5(b)(failure to communicate to client basis of fee in writing) and RPC 8.4(e)(misrepresentation), and good cause appearing;
It is ORDERED that ROBERT M. READ is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.